Citation Nr: 1535800	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-13 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a respiratory disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and G.H.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to June 1977 and from March 2003 to May 2004, with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board remanded this case in November 2013 and June 2014 for additional development.

In September 2010, the Veteran and G.H. testified at a hearing before a Decision Review Officer at the RO in September 2010.  A transcript of the hearing is associated with the record. 

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board notes that the Veteran has claimed entitlement to service connection for a respiratory disorder, to include as due to exposure to asbestos.  Following the November 2013 remand, the Veteran was afforded a VA respiratory conditions examination in January 2014 in which chronic obstructive pulmonary disease (COPD) was diagnosed.  At such time, the examiner found that such disorder was due to the Veteran's years of tobacco abuse.  She further found that there was no evidence of asbestos-related lung disease on any imaging or other pulmonary testing done.  Therefore, the examiner concluded that it was less likely as not that the Veteran's COPD is related to, caused by, or due to any event or exposure during his military service, to include any exposure to asbestos as an aircraft mechanic.  

Also in January 2014, the Veteran underwent a second VA examination addressing sinusitis, rhinitis, and other conditions of the nose, throat, larynx, and pharynx.  At such time, the examiner indicated that the Veteran did not have a current diagnosis of a sinus, nose, throat, larynx, or pharynx condition.  Specifically, he stated that he found no clinical or radiologic evidence of acute or chronic sinusitis or rhinitis on examination.  Rather, he indicated that the Veteran had a severe non-traumatic septal perforation with an 85 percent blockage on the left a 55 percent blockage on the right, which was confirmed by X-rays.  The examiner determined that such was the cause of the Veteran's chronic nasal obstruction and current symptoms, rather than rhinitis, and opined that such was not related to, caused by, or secondary to any service activity, injury, illness, or environmental exposure.  

The Board in its June 2014 remand required that the January 2014 VA examiner provide an opinion whether the Veteran's nasal septal deviation at least as likely as not developed in service or was otherwise causally related to service.  The examiner was also requested to reconcile a March 2004 service treatment record showing treatment for sneezing, coughing, and watery eyes, and post-service treatment records for sinusitis and bronchitis, as well as the Veteran's self-reported symptoms of nasal obstruction since service.  

Thereafter, in September 2014, a new VA examiner noted the aforementioned January 2014 VA examination findings with regard to the Veteran's septal deviation and indicated that the Veteran was reexamined and no changes were noted.  The examiner repeated the opinion provided by the January 2014 VA examiner that the septal deviation was the cause of the chronic blockage and was not caused by any service-related condition or Southwest Asia environmental exposure.  

Subsequently, a third VA examiner reviewed the record and offered an addendum opinion.  The examiner specifically noted the following episodes of care: treatment for an upper respiratory infection in April 1976 which included head congestion; treatment in March 1977 for an assessed viral sore throat and runny nose; treatment in June 1979 for diagnosed acute sinusitis; treatment in January 2000 for sinusitis/bronchitis treated with a 10-day course of antibiotics; treatment in March 2004 for two days of watery eyes, sneezing, and cough with a diagnosis of possible allergies and treatment with allergy medication; and treatment in September 2005 for a week history of stuffy nose, yellow nasal discharge, and cough, assessed as sinusitis.  The February 2015 examiner also noted records informing that the Veteran reported that he had had symptoms of nasal obstruction since service.  The examiner further reviewed January 2014 and September 2014 VA examination findings, as noted above.

Based on these past and recent findings including x-ray findings, and this historical record, the February 2015 examiner also opined that the Veteran's chronic nasal obstruction was due to his "severe non-traumatic septal perforation which is noted on x-ray."  The examiner additionally concluded, based on physical and radiological findings in January 2014, that while the Veteran had sinusitis and allergic rhinitis in the past, he did not currently have either of these conditions.

In a March 2015 addendum, the February 2015 examiner noted that the Veteran's deviated nasal septum was non-traumatic, and opined that it was unrelated to his military service.  The examiner explained that deviated septum was a physiological condition affecting 80 percent of people.  Consistent with the prior recent medical opinions, the examiner concluded that there was no evidence that the Veteran's deviated septum was "related to, caused by, or secondary to any service activity, injury, illness, or environmental exposure."

The Board has reviewed the record and finds the findings and conclusions of the February 2015 examiner to be consistent with and supported by the record, to the effect that the Veteran's nontraumatic deviated nasal septum was not caused by "any service activity, injury, illness, or environmental exposure in service."  That said, the Board observes that the presumption of soundness applies for both the initial period of service from July 1974 to June 1977, and the second period of service from March 2003 to May 2004.  In this regard, a Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, if the Veteran's nontraumatic deviated nasal septum is a disability which manifested during either of these periods, then the disability must be accepted as having developed in service in the absence of clear and unmistakable evidence both that the disability existed prior to service and that it was not aggravated (permanently increased in severity) during service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Medical questions stemming from the presumption of soundness have yet to be addressed by VA examiners.

Additionally, there exists another unaddressed possibility in this case, intimated but not directly addressed by the March 2015 addendum of the February 2015 examiner when he observed that 80 percent of people have the "physiological condition" of deviated septum.  Specifically, an addendum opinion regarding whether the Veteran's nontraumatic deviated nasal septum is a congenital or developmental defect or disease is necessary to decide the case.     

Accordingly, the case is REMANDED for the following action:

1. The record should be returned to the VA examiner who conducted the records-based examination in February 2015 and provided an addendum opinion in March 2015.  The record must again be made available to and reviewed by that examiner.  If the February/March 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should answer the following:

(A)  The examiner should state whether the Veteran's nontraumatic deviated nasal septum constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i)  If the Veteran's nontraumatic deviated nasal septum is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during either period of his military service?  If so, please identify the additional disability.  

(ii)  If the examiner finds that the Veteran's nontraumatic deviated nasal septum is a disease, was it aggravated beyond the natural progression during either period of his military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

(B)  If nontraumatic deviated nasal septum is not a congenital or developmental defect or disease, the examiner is asked to opine whether there is clear and unmistakable evidence that the disorder pre-existed either period of service.  The examiner must provide this opinion and responses to (i) and (ii), noted below, separately for each of the two periods of service.

(i)  If there is clear and unmistakable evidence that the nontraumatic deviated nasal septum pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's nontraumatic deviated nasal septum, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that the nontraumatic deviated nasal septum pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, including the Veteran's in-service sinus complaints.   

The examiner must provide an explanation, supported by facts of record and medical knowledge, for these opinions. 

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




